Citation Nr: 0514746	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  95-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's right hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1971 to May 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Sioux Falls, South Dakota, Regional Office which denied a 
compensable disability evaluation for the veteran's right ear 
hearing loss disability.  In February 1999, the veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Tennessee.  The veteran's claims file was 
subsequently transferred to the Nashville, Tennessee, 
Regional Office (RO).  In February 2004, the Board remanded 
the veteran's claim to the RO for additional action.  


FINDINGS OF FACT

1.  In June 2004, the veteran was informed in writing that a 
VA examination for compensation purposes was being scheduled 
in conjunction with his claim for an increased evaluation for 
his right ear hearing loss disability and his failure to 
appear for or to reschedule the evaluation without good cause 
could result in the denial of his claim.  

2.  The veteran failed to report for a scheduled July 2004 VA 
examination for compensation purposes scheduled in 
conjunction with his claim for a compensable evaluation for 
his right ear hearing loss disability.  


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination requires that his claim for a compensable 
evaluation for his right ear hearing loss disability be 
denied.  38 C.F.R. § 3.655 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Disability Evaluation 

In April 2003, the veteran was schedule for a VA examination 
for compensation purposes to determine the nature and 
severity of his right ear hearing loss disability.  The 
veteran failed to report for the scheduled evaluation.  

In February 2004, the Board remanded the veteran's claim for 
an increased evaluation for his right ear hearing loss 
disability to the RO for additional action which included 
affording the veteran a VA examination for compensation 
purposes to determine the current level of disability 
associated with his service-connected disability.  In June 
2004, the veteran was informed in writing that he was being 
scheduled for a VA examination for compensation purposes and 
his failure to either appear for the evaluation or to 
reschedule it without good cause could result in the denial 
of his claim.  The veteran was subsequently scheduled for a 
July 2004 VA examination for compensation purposes.  He 
failed to either report for the examination or to reschedule 
it with the VA medical facility.  The veteran provided no 
reason for his failure to appear for the scheduled 
evaluation.  

In his March 2005 written statement, the accredited 
representative noted that the veteran had failed to report 
for two scheduled VA examination for compensation purposes.  
In his May 2005 Informal Hearing Presentation, the accredited 
representative acknowledged that the veteran failed to report 
for the scheduled July 2004 VA examination for compensation 
purposes.  

The provisions of 38 C.F.R. § 3.655 (2004) direct, in 
pertinent part, that:

  (a)  General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.  (emphasis added).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The July 2004 VA examination was requested by the Board in 
order to assist in the proper resolution of the veteran's 
claim for an increased evaluation for his right ear hearing 
loss disability.  The record indicates that the hearing 
notice was sent to the veteran's address of record.  The RO 
informed the veteran in writing that his claim for an 
increased evaluation could be denied if he failed to either 
report for or to reschedule the examination without good 
cause.  The veteran neither appeared for nor rescheduled the 
examination.  He did not contact VA to explain why he did not 
report for the examination.  Indeed, the veteran has not 
presented any evidence of "good cause" for failing to report 
to the scheduled VA examination.  Therefore, the provisions 
of 38 C.F.R. § 3.655(b) (2004) are for application and direct 
that the veteran's claim for an increased evaluation be 
denied.  


II.  VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, that was not 
possible since the VCAA became law after the applicable RO 
decisions rendered in this case.  Nevertheless, the Board 
finds that the veteran has been provided VCAA content 
complying notice and proper VA process on the claim decided 
herein.  Thus, any defect as to the timing of the notice is 
harmless.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

A February 2004 letter from the RO advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertained to the claim.  
He was specifically advised that it was his responsibility to 
support the claim with appropriate evidence.  Finally, he was 
advised of what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the May 2004 VCAA letter, and the supplement statements of 
the case, including the May 2003 supplemental statement of 
the case that provided the veteran with VCAA implementing 
regulations, as a whole, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  Under these circumstances, 
the Board considers VA's notice requirements met.  

With respect to the VA's duty to assist, the RO has obtained, 
where possible, all relevant evidence identified by the 
veteran. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As noted the veteran has failed to report, 
without good cause, for two scheduled VA examinations.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

A compensable evaluation for the veteran's right ear hearing 
loss disability is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


